Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 1 of 9 Page ID #:436




                           EXHIBIT 5
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 2 of 9 Page ID #:437




                                                                  Contract No.:



                             Creditor's Right Transfer Agreement

        This Agreement is made by and between the following parties:
        Party A (Transfer): Shanghai Lan Cai Asset Management Co., Ltd
        Legal Representative: Liao Zhida
        Address: Room I 049, Building. 6, No. 112-118 Gaoyi Road, Baoshan District, Shanghai


        and


        Party B (Transferee): Taoyun Capital Group Co. , Ltd.
        Legal Representative: Wen Xiaodong
        Address: Room I, F/1 6, East No. I Office Building, East Economic and Trade City, East Plaza,
        No. I East Chang'an Street, Dongcheng District, Beijing


              Whereas:
              I.   Party A and LeTV Sports Culture Develop (Beijing) Co., Limited ("LeTV Sports")
                   signed a loan agreement ("Loan Agreement") numbered XYJK-2016003-01-JKHT,
                   which stipulates that Party A will lend LeTV Sports RMB 50 million in cash for a period
                   of Ll_months with the expiration date of December OI, 2017.
              2.   Party A intends to transfer, and Party B agrees to accept, the aforesaid creditor's rights to
                   LeTV Sports, so both Parties sign thi s Agreement in Chaoyang District, Beijing.


        Article 1 Basic Information of the Creditor's Right
        In accordance with the Loan Agreement, the principal amount of the creditor's rights is RMB
        50,000,000.00 (In Words: RMB FIFTY MILLION YUAN ONLY), and LeTV Sports is the debtor
        (the "Creditor's Rights"). As of October 16, 2017, the interest receivable of Party A is RMB
        3,239,726.03 ( In Words: RMB THREE MILLION , TWO HUNDRED AND THIRTY NIN E
        THOUSAND, SEVEN HUN DRUE AND TWENTY SIX YUAN THREE FEN ONLY).


        Article 2 Transfer of the Creditor's Rights and Interest
        I.    Party A will transfer the Creditor's Rights to Party B at a consideration of RMB
              50,000,000.00 (In Words: RMB FIFTY MILLION YUAN ONLY), and Party B agrees to
              accept the Creditor 's Rights.
        2.    Interest Payment. Interest shall be paid in conjunction with the consideration for the transfer
              of the Creditor's Rights.
        3.    Party B shall pay the aforesaid amounts to Party A unconditionally and in one lump sum
              before 15:00 p.m. on October 16, 2017.
        4.    Account information of Party A
              Account Name: Shanghai Lan Cai Asset Management Co., Ltd.
              Account No. : 8000 0023 2781

                                                           1/4


                                                      Exhibit 5
                                                      Page 51
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 3 of 9 Page ID #:438


                                                                                                                      1
             Opening Bank: Shanghai Hua Rui Bank Co., LTD                                                                 ·-/'


             After Party B has paid the aforesaid amount, Party A will no longer enjoy t~e ·'creditor{s          1~/""
             Rights and all the rights and interests ancillary thereto, including but not limited to the ignt    . '. 11,
                                                                                                        '(JJG4'\1\)
            to collect interest based on the Creditor 's Rights.                                          •
       5.    If Party B delays the payment of the aforesaid amount, penalty interest will be charged with
             the delayed amount (including but not limited to the amount of consideration for the transfer
             of the Creditor's Rights, the interest payable to Party A and any other amount payable) as the
             base, at a daily rate of 0.05 % ("Penalty Interest") until they are fully paid. If the Penalty
             Interest is insufficient to cover the losses suffered by Party A, Party B shall also compensate
             for the loss in full.
       6.    Party A agrees that it will claim the Creditor 's Rights to LeTV Sports in place of Party B as
             creditor after the transfer of the Creditor's Rights.
       7.    Party A undertakes that the Creditor 's Rights are free from any defect, and it shall
             compensate Party B for any loss incurred as a result of the defect of the Creditor 's Rights that
             affects Party B's claim for the Creditor's Rights or other rights.


        Article 3 Effectiveness
       This Agreement shall enter into force on the date when the legal representatives or authorized
        representatives of both Parties affix their signatures and seals hereon.


        Article 4 Amendment
        Any amendment or supplement to this Agreement shall be specified and explained by signing a
        supplementary agreement in writing. Such supplementary agreement shall have the same legal
        effect as this Agreement. In case of any discrepancy between the provisions of this Agreement and
        those of the supplementary agreement, the supplementary agreement shall prevail.


        Article 4 Confidentiality
        Both Parties shall bear the liability of confidentiality for the existence and contents of this
        Agreement. Unless as otherwise stipulated by laws and regulations, neither Party shall disclose or
        divulge to any third party the existence and contents of this Agreement without prior written
        consent of the other Party.


        Article 6 Liability for Breach
        1. Both Parties shall fulfil this Agreement honestly, comprehensively and appropriately.
        2. If either Party fails to fulfill or to properly fulfil its obligations hereunder or violates any
        declaration or guarantee hereunder, it shall be deemed as committing a breach of contract, and the
        breaching Party shall compensate the other Party for all losses cause thereby.


        Article 7 Force Majeure
        Where the performance of this Agreement is directly affected or made impractical under the
        agreed terms due to earthquakes, typhoon, floods , fires, wars or any other events which are
        unforeseen and cannot be prevented and avoided from their occurrence and consequences, the
        Parties shall decide whether to rescind this Agreement, or have the performance obligation
        partially exempted, or postpone the performance of this Agreement through consultation based on

                                                            2/4


                                                       Exhibit 5
                                                       Page 52
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 4 of 9 Page ID #:439



       the extent of the impact of the events on the performance hereof.


        Article 8 Dispute Resolution
        I. The conclusion, effectiveness, interpretation and fulfillment of this Agreement             an
        settlement of disputes arising from this Agreement shall be governed by Chinese law.
        2. Any dispute arising from this Agreement shall be settled by both Parties through friendl y
        negotiation; if the negotiation fails, either Party shall have the right to bring a lawsuit to appeal to
        the people's court at the place where this Agreement is signed.


        Article 9 Miscellaneous
        I. Both Parties acknowledge and confirm that the transfer of the Creditor's Rights hereunder is the
        consultation result of both Parties.
        2. Any dispute ari sing in the performance hereof shall not affect the performance and effectiveness
        of other provisions of thi s Agreement.
        3. The headings hereof are for convenience only and shall not affect the meaning or interpretation
        of thi s Agreement.
        4. This Agreement is made in duplicate, with each Party holding one of them which shall have the
        same legal effect.


        (The remainder of thi s Page is intentionally left blank)




                                                           3/4


                                                      Exhibit 5
                                                      Page 53
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 5 of 9 Page ID #:440




       body.)




       Party B: Taoyun Capital Group Co., Ltd. (Seal)



       Authorized Re                            eal): Wei..Xtao


       J..!!J.y__H, 2017




                                                                                    ' .t   tt
                                                                                           .tJ
                                                                                           }




                                                        4/4


                                                  Exhibit 5
                                                  Page 54
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 6 of 9 Page ID #:441




            •JJC-lt1.f): .1.•MMR~ff•W~0~
            ~JE1~~A: Ji!~:iis:
            *&:l:.I.I:: _rJffH!r'.3i tJJ !K~~~ 112-118 % 6 'Pl 1049 ~


            zJJc~un>=                m••*•m~~0~
            ~jE,R~A:            lMi~*
            :t&:l:.I.I:: ~~*m*jJtlK**~m 1%*1I'~*1I~Wt:1J&.*-1J.~~+A"W11 ~




                    L •1f ~* 'fX1*ff::t1-tfz=~~Pi C~tJ?-) W~i0~ C~ rf~~" ~1W.1*ff ")
                         ~::i-~ -~-7'.J   XYJK-2016003-01-JKHT         ft<-Jfi~it}i>(   Cr~ "ff*1(-jjJi,5("),
                         ~~Ef31f ftiJ *~1*ff t±lfifm~A~ffi              5000   l:iic,   M~~   11."i'-J.l, ilJMB
                         ;/9 2017 1:f 12 J.l _QL B.

                    2,   f,W,Z1J1L0: El 1:131J~~lt.1.~1:131Jxt5t-f!.\1.1*ff$~Zfffi~, m~1J-f-~t
                         J?-mffl~BIZ~iT*im-iJ.




                   ~t@ «fi~im· ('x'J>, fffi*J.*~~~7'1¥ 50,000,000.00 C:;k'.§g : A~ffiffiffl:iiG
                                                       c
            !f), ffi ~ A7'J -* t\1~ 1~cij , r ~ 7'J tffi 1¥J fffi ~ 1o ~.Lt 2011 fl:: _J_Q_J.J _1§_ a . •
            1.f@45e;¥1J,@, ¥3,239.726.03 Cjc~: A~ rp~faFttJ:ft~l:iJP.ff~ffi~1ftMric~?t ).

            ffi   :::.* ffl;&~iJ::.&)flj ,'ff!,
            1.      •1f~t~ Yso,000,000.00 c:;k'.§g: A~rnffiff l:iic~) z.xt1fHt~i1 ctffil¥l1m
                    ~] ~Z1.f, Z..JJl5J~ ~il.

                                                                1/ 4




                                                    Exhibit 5
                                                    Page 55
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 7 of 9 Page ID #:442




           2.      ftl,~:tN o ·:F Jz1·Hitx:~iJ:MfflJJ~at-:#:t1-tf!J,@,o

           3.       z:.:nm-t- 201 1 :::~ 10 J=J        16   a ~lf 1s .8iW-lX't13c~141AJ E¥:n:t11 ..t3£~ix
                   ~o




                   !*-'%:      8000 0023 2781




                   13 z:.:n:tNJE ntr .i& ;Jrjz:rDlJ§, E¥:n~¥J$~ Ctr-tr-JfMtx: l &Jt~1 ~tr-J--t:JJ~5f!J
                   ~~A~ffi@~~r~r~tr-Jffl~~~~8tr-J~~o
           s. Z:.:n~ils:tN tl,s i&~lJJltr-J, ~Zi:n:l®M~~ c~ffi~~~r [ ~tr-J{mtx: l ~iJ:
              X1-fft-~, ,~u-i- f PJr tr-J;¥1J.~,,&ff1BJ;tt1mm11~~) ~£!J&, ~ a :n5tz.nz)¥1J
              $!ti B it45t:ifu !!Jl':'0 ,~, (" l@IWHu ,@, "), 1I~~f~t7E¥Z.. BO f,j ,@,~,@ ~Ml!
                    ~:n-~ffi ~ ~ . Zi:n~mz,@gM•ffl*o
           6.       ~ 1J l¥iJ:@:   :ti B~f,11 t{ ~ iJ: 16 px;J§ ,    ~ 1J ~ 1ffltx:A 51' fil 1~ z:, :n IAJ 5J; ~~Ff±: %:fl

                   :&o
            7.      E¥ :n;,Ji/~tff- B'.J i. ': .! l ~ :rt:tE {f fiiJ lfl ti!E , lz5l ti tr-J fiUR :rt: tE ® 1i!E ~ llfoJ z:, :n :13~ft *R
                    -;tt~tt~ ~. ~ :nmm•z:,:n~~~~tr-J~Sffl*o




            ffi   rm* tlJJ. iSl (f] ~ Eli.
                     x-t*mt5ott11·-r:r: 1iiJ f,~c&, ir 1c,           xJ:n~~ ~ ~        oo~=!-*r1ttiJ,i5l.tr-J1f rt;110 ~ aJ.JMJ
            ~ tJ?. ~ ,    *r1tmtJ EJ 2t- i1.J. i5l. fl~ l¥iJ ~ rt 1* ~ tJ , ~ *ti1· iSl Ej 1r1f. i1.1· i5l. ~ ~ ~ i't1 ;R ,
            mu ~*r Jtiro-t5l.~t!l'. .,
            ffin*         "*~*~
                    *#.I- i&xJ1f xt 1~ !:JJiSl tr-J t¥ tE PF6 ffe tf! f:iijHt ~ 1:E. !ijd! t$ ~t!Al ~ ~ i!Al
                                                                ,&                                                              )E ,   ff
            -fiiJ -:n *~ Jt 1m1r ~ rm ;,q: PT, ~ 1ij 1AJ ff 1ar 11t=:1rt1ta BX 111t a o
                                             1


                                                                           2/4




                                                               Exhibit 5
                                                               Page 56
    Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 8 of 9 Page ID #:443
•




                1.    ~1f:1:$J~v£~~ ~Tm, ~~niff-*10,i>lo
                                           *
                2. 1f fiiJ -1f fffl ~ J\1,tti~ 3 RI ff jt tE-* WJ:W r l¥J 5(         w,                     *, W(.i1Ui jt:t£-* wi>l ~
                      r ff 1iiJ P1 ~ 1=; f~H :El¥J ,              ~p ;Mi ,ox; 11 ~'J , 11 t'J 1f@3 ~fH~ l2sJ jt ~ ~~Jfm ~ xt 1f;i!,ox;
                     l¥J ~ :tf!Hlri 5lz .
                ffi--t~ ~i:ifvt n
                       EBr±t!!rdL 1~                   1.~,   7k~, X?R., ~4Ji-wZjtB:fffffY!JA!.g:l:.§.x,tjt;Jt::l:.*°J§!l:f
                ~~ ~ .u:fa:ii !k. a{] i< j i r :'it fJ $1!:f:,          i~ tt 11 tl ,i n[nj   *w, t5l. !¥J Jffi. ff wZ   ~ ~ "~ ~ t'-1 )Es{]%-

                1tf: Jfl ff a1, !ti!ff~Jji ft ~t JI ff-*10,t5l.~n!tiJti~, EB~1fw,iffi tk:JEtt~M~-*i11-i5l.,
                d8*!k.-8fi *~~i¥Jmff, ~HMBff-*~~o
                ffi /\.~ $-iSllH}t
                1.    =*i11-i5l.!¥Ji.J.:s/, :':-~~, M~*°Jritr~&1!1-*i9J,t5l.imf=::l:.(f.J$~!¥Jffif~@~i:p
                      l:i':h'd-.1;tt ~ /;'/:
                      ~     fz;.1.::r .~ ·t ..~J   0




                2.    fffiiJl!l=* iJJil1-'< I 1¥J$i5l.:l:$J EB ~1J:&~tw,fffiM~; 191-rfii *1£, fffPJ-1f:l:$Jlf
                      ~ WUi::.$: 111"1)                :.,,,,: ff ±t!!.:z. ~ ~~;l-XA ~ Y! Im Wi!tffilP~ .
                ffi :hAk ;}:t,ftMr~riti:
                1.    ~1r~~;~· riff1 u, . t1H@::.$:i!J}t5l.:ittff tr-J1jt£${'iJ:~~JJw,w-~z..~!l.
                2.    {ffAJ:{:E* t'J· i} ;FJ. if uti i:p F :£. !¥J $i5l.:l5J ::f JJo(nj* i.;J}i,5l.jtftl!~~ (n Jffl. ff & 1iI.
                       jJ    0




                3.    -*10,i>lfofrlf >1. t\ ··~J ~ ~.R7':l J 1f ~!¥J § tr-J, g:t:::f JJotnJ::.$:19],iS( r*.I ~1¥J~Jl!l,wZM
                      ~o


                 4.    -*t1}i5l.-J~h(:>. 4ff1r~ti\- ffi, Jllr~~rtW~iJ.




                                                                                     3/4




                                                                         Exhibit 5
                                                                         Page 57
Case 2:18-cv-10255-SJO-MRW Document 25-6 Filed 03/04/19 Page 9 of 9 Page ID #:444




                                                                                    ...'
                                                                                    I   •




                                                                                    )
           2017if: C/l fai [l\fl 8




                                              4/4




                                      Exhibit 5
                                      Page 58
